DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al (US 2017/0218910) in view of Akimasa et al (US 2012/0032504).
Sato et al discloses, regarding,
Claims 1, 5, 9, a rotational electric machine/method/drive control system for a vehicle/a rotational electric machine connected to a battery 19, the rotational 
It is noted that Sato et al discloses that modifications can be made and can be “performed simply by the power transmission apparatus control unit” via a program change.  
The problem to be solved appears to be just controlling the voltage mode (regenerative power vs. power generation) based on a certain voltage value/threshold.
Akimasa et al teaches such concept.  For example, Akimasa et al discloses controlling an electrical machine via an induced voltage and performing regenerative power generation when the induced voltage acquired is lower than a preset voltage equal to or lower than the power supply voltage acquired 

The method is disclosed mutatis mutandis.

Sato et al further discloses, regarding,
Claims 2, 6, when performing the alternator power generation, the power generation control unit controls the direct current input to the field coil to perform field weakening control so that the induced voltage becomes equal to or lower than 5a preset upper limit value (see Fig. 4; paragraph 0075, 0104).
Claims 3, 4, 7, 8, the alternating current input to the stator and 10the direct current input to the field coil are connected to the battery via electric paths of separate systems (see Fig. 1A, 10A).
It would have been obvious before the effective filing date of the claimed invention to design the machine/method/system as disclosed by Sato et al and to modify the invention per the limitations disclosed by Akimasa et al for the purpose of increasing the efficiency in charging/discharging an electric storage.

Claims 1 – 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al (US 2017/0218910) in view of Watabu et al (US 9,743,341).
Sato et al discloses, regarding,
Claims 1, 5, 9, a rotational electric machine/method/drive control system for a vehicle/a rotational electric machine connected to a battery 19, the rotational electric machine comprising: 5a stator 10 configured to generate a rotating magnetic field by an alternating current converted from a power supply voltage of the battery 19; a rotor 7 configured to rotate by the rotating magnetic field; 10a field coil  14 configured to excite the rotor by a direct current converted from a power supply voltage of the battery (see Fig. 1A; paragraphs 0058, 0062); an acquisition unit configured to acquire the power supply voltage and an induced voltage of the rotational 15electric machine (paragraph 0068); and a power generation control unit configured to perform regenerative power generation (see Figs. 3, 6).
It is noted that the Sato et al discloses that modifications can be made and can be “performed simply by the power transmission apparatus control unit” via a program change.  
The problem to be solved appears to be just controlling the voltage mode (regenerative power vs. power generation) based on a certain voltage value/threshold.


The method is disclosed mutatis mutandis.

Sato et al further discloses, regarding,
Claims 2, 6, when performing the alternator power generation, the power generation control unit controls the direct current input to the field coil to perform field weakening control so that the induced voltage becomes equal to or lower than 5a preset upper limit value (see Fig. 4; paragraph 0075, 0104).
Claims 3, 4, 7, 8, the alternating current input to the stator and 10the direct current input to the field coil are connected to the battery via electric paths of separate systems (see Fig. 1A, 10A).

It would have been obvious before the effective filing date of the claimed invention to design the machine/method/system as disclosed by Sato et al and to modify the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shimizu and Furuwaka show a power system having a stator, rotor, field coil and providing AC and DC power to the alternator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO C. GONZALEZ whose telephone number is (571)272-2024. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in 





/Julio C. Gonzalez/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
February 22, 2022